Title: From Thomas Jefferson to Thomas Mann Randolph, 2 November 1802
From: Jefferson, Thomas
To: Randolph, Thomas Mann


          
            Dear Sir
            Washington November 2. 1802.
          
          Your’s of Oct. 29. has been recieved. the day after my last letter to you, say Oct. 23. I enquired of Doctr. Tucker as to the difficulty of getting your negroes across the state of S.C. he could give me no information but he wrote the next day to Govr. Drayton, & I think his answer & General Sumpter’s will be here about the time of your own arrival here.
          The favorable expressions in your letter, as to myself, I recieve as proofs of an affection which I value in the highest degree: but the shade into which you throw yourself neither your happiness nor mine will admit that you remain in. this can be made perfect only by a mutual consciousness of mutual esteem. while my own feelings and desires have always made me look towards you as a part of myself, they have never permitted me to doubt a return of the same affection. certainly there could not have been an alliance on earth more pleasing to me from the beginning or rendered more dear to me in the sequel of it’s continuance. if any circumstance has given me more pain than all other things, it has been the old embarrasments hanging on me & preventing my being as useful to you as my heart made me wish to be. in matters of interest I know no difference between yours & mine. I hope therefore you will feel a conviction that I hold the virtues of your heart and the powers of your understanding in a far more exalted view than you place them in; and that this conviction will place your mind in the same security and ease in which mine has always been. altho’ I trust it could never be doubted, yet I am happy in having an occasion of making these declarations to you: and of assuring you that it is not from form, but from the sincere feelings of my heart that I always tender you assurances of my affectionate attachment and great respect.
          
            Th: Jefferson
          
         